Title: To James Madison from William Jarvis, 2 November 1803 (Abstract)
From: Jarvis, William
To: Madison, James


2 November 1803, Lisbon. “It would seem that the British Gov⟨ern⟩ment are apprehensive for the safety of British Property in this Country and Spain, from the Notice put up at Lloyd’s Coffee house that all vessels intended for Spain & Portugal were not to be cleared out until further orders. This if a fact implies danger from a quarter altogether unexpected; however, it may only be a measure of precaution growing out of the uncertainty of the British Cabinet of the intentions of the French Government toward this Country. If the information in my last is correct this point is now ascertained;… but still some difficulty may arise with the English Court from the Terms upon which the neutrality of the two Kingdoms have been confirmed by France, it being the general opinion that it was by paying a large Sum of Money. On the other hand it is still said as it regards Portugal that the neutrality was effected through the mediation of Russia; a seeming contradiction of it’s being purchased.” Encloses a letter from Simpson, which informed him “of the misunderstanding with Morocco being adjusted,” as well as letters from Graham, Leonard, and Preble.
 

   
   RC and enclosure (DNA: RG 59, CD, Lisbon, vol. 2). RC 2 pp.; written at the foot of Jarvis to JM, 26 Oct. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:578–79), which is docketed by Wagner as received 20 Jan. 1804. For surviving enclosure, see n. 2.



   
   Jarvis to JM, 26 Oct. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:578–79).



   
   The enclosure is a copy of James Simpson to Jarvis, 12 Oct. 1803, asking him to inform all U.S. citizens that peace had been fully reestablished between the U.S. and Morocco (1 p.; docketed by Wagner). For the establishment of peace between the U.S. and Morocco, see Simpson to JM, 15 Oct. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:533).



   
   Jarvis may have enclosed copies of Edward Preble to JM, 15 Oct. 1803, and John Leonard to JM, 22 Oct. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:532–33, 568–69). The letter from Graham has not been identified.



   
   A full transcription of this document has been added to the digital edition.

